EXHIBIT B
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                  )
BEST MEDICAL INTERNATIONAL, INC., )
                                  )
                  Plaintiff,      )
        v.                        )                     Civil Action No.: 1:18-cv-01599-MN
                                  )
VARIAN MEDICAL SYSTEMS, INC., AND )
VARIAN MEDICAL SYSTEMS            )                     JURY TRIAL DEMANDED
INTERNATIONAL AG,                 )
                                  )
                  Defendants.     )

  PLAINTIFF’S RESPONSE TO DEFENDANTS VARIAN MEDICAL SYSTEMS, INC.
    AND VARIAN MEDICAL SYSTEMS INTERNATIONAL AG’S SECOND SET OF
   INTERROGATORIES TO PLAINTIFF BEST MEDICAL INTERNATIONAL, INC.

       Plaintiff Best Medical International, Inc. (“Best” or “Plaintiff”) by and through their

attorneys, hereby respond to Defendants Varian Medical Systems, Inc., and Varian Medical

Systems International AG (collectively, “Varian” or “Defendants”) Second Set of Interrogatories

(“Second Interrogatories”) in accordance with Rules 26 and 33 of the Federal Rules of Civil

Procedure.

                                   GENERAL OBJECTIONS

       Each of the following general objections shall be deemed to apply to each of Varian’s

interrogatories as if asserted as a specific objection, notwithstanding the fact that Best has

supplied specific objections to the individual interrogatories. The fact that a specific objection

may mention one or more of the general objections does not mean that the other general

objections do not apply.


       1.      Best objects to Varian’s definitions, instructions and interrogatories to the extent

they exceed the scope of, or would impose any greater obligation on Best than the requirements
of the Federal Rules of Civil Procedure and this Court’s Local Rules.

       2.      Best objects to Varian’s definitions, instructions and interrogatories to the extent

they seek information that is protected by the attorney-client privilege, work-product doctrine,

joint-defense privilege, common-interest privilege or any other privilege or protection to which

Best entitled. Best further objects to these interrogatories to the extent that they seek

identification of information created by or for litigation counsel that is protected by the attorney-

client privilege or the work-product doctrine.

       3.      Best objects to Varian’s interrogatories to the extent that Varian is requesting

information or documents that are in the public domain or are in Varian’s, its agent’s and/or

counsel’s custody, possession or control. Best is not obligated to provide information or produce

documents that are in the public domain or are already within Varian’s, its agent’s and/or

counsel’s, custody, possession or control.

       4.      Best objects to Varian’s interrogatories to the extent that they are so broad and

vague, both as to time and/or subject matter, that they place an unreasonable burden on Best to

ascertain what information is sought so that Best may respond.

       5.      Best objects to Varian’s interrogatories to the extent that they improperly seek

opinions, contentions, interpretations of available data, material prepared for litigation and/or

conclusions as to legal or other inappropriate matters and otherwise objects to any request for

information other than for facts that are properly discoverable.

       6.      Best objects to Varian’s interrogatories to the extent that they require Best to

obtain and compile information from third parties.

       7.      Best objects to Varian’s interrogatories to the extent that they seek information of

third parties that are confidential and/or proprietary.


                                                   2
        8.       Best objects to Varian’s interrogatories to the extent that they require Best to

reveal legal conclusions to Varian.

        9.       Best’s decision to provide responses, notwithstanding the objectionable nature of

Varian’s interrogatories, shall not constitute: (1) a stipulation that the information provided is

relevant; (2) a waiver of any of the General Objections herein or the objections asserted in

response to specific interrogatories; or (3) an agreement that additional interrogatories will be

treated in a similar manner.

        10.      Best objects to any implications and to any explicit or implicit characterization of

the claims, claim terms, facts, events, circumstances or issues involved in this suit in Varian’s

interrogatories. Any response by Best is not intended to indicate that Best ` agrees with any

such implications or characterizations, or that such implications or characterizations are relevant

to this litigation.

        11.      Best objects to Varian’s interrogatories on the grounds that the requested

information is overly broad and unduly burdensome, not relevant to any party’s claim or defense

and not proportional to the needs of the case.

        12.      Best objects to the definition of “BMI” as vague, unintelligible, overly broad and

unduly burdensome.

        13.      Best objects to the definition of “Practicing Product” as vague, unintelligible,

overly broad and unduly burdensome.

        14.      Best additionally objects to the following definitions as being overbroad, unduly

burdensome and not readily susceptible to a defined limit: “Best” and “Varian.” Best’s

responses are guided by its understanding of each party.

        15.      Best expressly reserves the right to supplement, clarify, revise or correct any or all


                                                   3
of the responses and objections herein, and to assert additional objections or privileges in one or

more subsequent supplemental response(s).


       Without waiving any of the foregoing general objections, Best responds to the First

Interrogatories as follows, incorporating each and every one of the foregoing general objections

into each respective response below.



                          SPECIFIC OBJECTION AND RESPONSE


INTERROGATORY NO. 16

       Separately for each limitation of any Asserted Claim that you contend is not present in

either the primary references or secondary references as claim-charted in Varian’s Preliminary

Invalidity Contentions served on October 15, 2019, describe in detail all grounds for your

contention(s), including any claim charts with citations to any facts, evidence, or argument

supporting BMI’s position, and the identities of all persons with knowledge of the relevant facts.

RESPONSE:

       Best objects to Interrogatory No. 16 as vague, ambiguous, overly broad, unduly

burdensome, and not proportional to the needs of the case. Best also objects to Interrogatory No.

16 as incorporating multiple interrogatories into one and/or including multiple sub-parts. Best

further objects to Interrogatory No. 16 as seeking expert discovery and expert opinion outside the

Court’s Scheduling Order and being premature. Under the Court’s Scheduling Order,

Defendants’ final invalidity contentions and Opening Expert Report(s) on invalidity are due on

September 16, 2020. Plaintiff’s Rebuttal Expert Reports are due on October 30, 2020.       In

Varian’s Preliminary Invalidity Contentions, Varian has asserted multiple bases for invalidity for


                                                 4
each Asserted Patent and each Asserted Claim. For example, Varian has preliminarily asserted

52 separate bases of invalidity for anticipation and/or obviousness of the asserted claims of the

’283 Patent alone. Similarly, Varian has preliminarily asserted as a basis or bases of invalidity

76 separate references. Plaintiff, without waiving any objections, will further respond, as

necessary, to Varian’s Interrogatory No. 16 through its submission of Plaintiff’s Rebuttal Expert

Reports (currently due October 30, 2020) to address any remaining Varian contentions that each

limitation of any Asserted Claim is allegedly present in either the primary references or

secondary references cited in Varian’s Preliminary Invalidity Contentions (served on October 15,

2019) and that are again presented by Varian in Defendants’ final invalidity contentions and

Opening Expert Report(s) (currently due September 16, 2020) .




                                                 5
Dated: November 18, 2019       /s/ Geoffrey G. Grivner
                               Geoffrey G. Grivner (DE Bar No. 4711)
                               BUCHANAN INGERSOLL & ROONEY PC
                               919 North Market Street, Suite 990
                               Wilmington, Delaware 19801
                               Tel: (302) 552-4207
                               Fax: (302) 552-4295
                               geoffrey.grivner@bipc.com

                               Philip L. Hirschhorn (admitted pro hac)
                               BUCHANAN INGERSOLL & ROONEY PC
                               640 Fifth Avenue, 9th Floor
                               New York, New York 10019-6102
                               Tel: (212) 440-4400
                               Fax: (212) 440-4401
                               philip.hirschhorn@bipc.com

                               Erin M. Dunston (admitted pro hac)
                               Kimberly E. Coghill (admitted pro hac)
                               Anand Mohan (admitted pro hac)
                               BUCHANAN INGERSOLL & ROONEY PC
                               1737 King Street, Suite 500
                               Alexandria, Virginia 22314-2727
                               Tel: (703) 836-6620
                               Fax: (703) 836-2021
                               erin.dunston@bipc.com
                               kimberly.coghill@bipc.com
                               anand.mohan@bipc.com

                               Jason P. Camillo (admitted pro hac)
                               BUCHANAN INGERSOLL & ROONEY PC
                               501 Grant Street, Suite 200
                               Pittsburgh, Pennsylvania 15219-4413
                               Tel: (412) 562-8800
                               Fax: (412) 562-1041
                               jason.camillo@bipc.com

                               Attorneys for Plaintiff
                               Best Medical International, Inc.




                           6
